Case: 15-40750      Document: 00513436862         Page: 1    Date Filed: 03/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                      No. 15-40750                               FILED
                                                                           March 24, 2016
                                                                            Lyle W. Cayce
JOHN PATRICK WALLACE,                                                            Clerk

                                                 Plaintiff-Appellant

v.

JOHN A. RUPERT; JOHN WISENER; L. DOTLES; EDWIN ATCHISON; M.
FELLNIS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 6:15-CV-53


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       John Patrick Wallace moves for leave to appeal in forma pauperis (IFP)
and for appointment of counsel. Wallace filed a 42 U.S.C. § 1983 action against
personnel of the Coffield Unit of the Texas Department of Criminal Justice.
He alleged their failure to protect him from harassment by other inmates. The
district court dismissed the action as frivolous because it sought to relitigate
claims that had been dismissed in 2012 and because it would be untimely in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40750    Document: 00513436862     Page: 2   Date Filed: 03/24/2016


                                 No. 15-40750

any event. The court also denied Wallace’s IFP motion and certified that his
appeal was not taken in good faith.
      By moving to appeal IFP, Wallace challenges the certification that his
appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
We may dismiss the appeal if “it is apparent that an appeal would be
meritless.” Baugh, 117 F.3d at 202 & n.24; see 5TH CIR. R. 42.2.
      In support of his motion, Wallace asserts that he “re-generated” his prior
claims because the 2012 decision “failed to resolve genuine issues of material
facts,” and because his meritorious claims were wrongly dismissed without an
opportunity to litigate them fully. An IFP complaint may be dismissed as
frivolous if it seeks to relitigate claims that have already been litigated
unsuccessfully. Wilson v. Lynaugh, 878 F.2d 846, 850 (5th Cir. 1989). A
showing of new and significant facts or an intervening change in the law might
permit relitigation of claims. See id. at 851. But Wallace makes no effort to
make this showing.
     Wallace fails to identify any nonfrivolous issue for appeal. See Howard,
707 F.2d at 220. The IFP motion is DENIED, and the appeal is DISMISSED
AS FRIVOLOUS. See id.; Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
Wallace’s motion to appoint counsel is also DENIED.




                                       2